Citation Nr: 1103414	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  08-06 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to a 100 percent before February 27, 2000, for 
schizoaffective disorder for the purpose of accrued benefits. 

2.  Entitlement to service connection for the cause of the 
Veteran's death.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL
The Appellant
ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who died on March [redacted], 2005, served on active duty 
from June 1961 to March 1963.  The appellant is the Veteran's 
surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on 
an appeal of a rating decision in April 2007 of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In February 2009, the Appellant appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the file.  

In August 2009 the Board remanded the claim of service connection 
for cause of death for further development.  Review of the record 
reveals that additional procedural and evidentiary development is 
warranted.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The record shows that in July 1995 the Veteran filed a claim for 
a rating higher than 10 percent for service-connected 
schizoaffective disorder. The RO denied the claim in a rating 
decision in August 1995.  The filed a notice of disagreement in 
August 1995.  After the RO issued a statement of the case in 
October 1995, the Veteran filed a substantive appeal in October 
1995, perfecting the appeal.

A hearing on the claim was held in August 1996 and a supplemental 
statement of the case was issued in January 1997.  After further 
development, in a rating decision in December 1998, the RO 
increased the rating to 70 percent, effective September 21, 1998, 
the date of a VA examination.  In a letter in December 1998, the 
RO notified the Veteran of the increase and that unless the 
Veteran indicated otherwise the 70 percent rating was considered 
a grant of the benefit sought.  Thereafter, the Veteran submitted 
a claim for a total disability rating in January 1999 and after a 
VA examination in February 2000, the RO increased the 70 percent 
to 100 percent, effective the date of the VA examination, 
February 27, 2000.  

Under 38 C.F.R. § 3.160, a pending claim is claim, which has not 
been finally adjudicated.  A finally adjudicated claim is claim, 
which has been allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the expiration of 
1 year after the date of notice of an award or disallowance, or 
by denial on appellate review. 

Also under AB v. Brown, 6 Vet. App. 35 (1993), where a claimant 
has filed a notice of disagreement to rating decision by the RO a 
subsequent RO decision assigning a higher rating, but less than 
the maximum available benefit, does not abrogate the pending 
appeal.

Under 38 C.F.R. § 3.160 and AB v. Brown, the Veteran had a 
pending claim for a 100 percent rating before February 27, 2000, 
including a staged rating, at the time of his death for the 
purpose of accrued benefits, which has not yet been addressed by 
the RO. 






On the claim of service connection for the cause of the Veteran's 
death, further VCA notice is in accordance with Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with the claim 
for accrued benefits based on a pending 
claim for increase for service-connected 
schizoaffective disorder. 

2.  Ensure VCAA compliance with Hupp v. 
Nicholson, 21 Vet. App. 342 (2007) (a 
statement of the conditions for which the 
Veteran was service-connected at the time 
of his death; an explanation of the 
evidence and information required to 
substantiate a claim for service 
connection for the cause of the Veteran's 
death based on a service-connected 
disability; and an explanation of the 
evidence and information required to 
substantiate a claim based on a condition 
not yet service connected).  

3.  After the above development is 
completed, adjudicate the claim for 
increase for the purpose of accrued 
benefits and the claim of service 
connection for the cause of the Veteran's 
death, including the disabilities listed 
on the amended death certificate, and the 
medical evidence submitted by the 
Appellant in February 2009.






If any benefit sought remains denied, 
furnish the Appellant and her 
representative a supplemental statement of 
the case and return the case to the Board.

The Appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


